UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

VINCENT EUGENE WALKER,                          :
                                                :
                Plaintiff,                      :
                                                :
                v.                              :       Civil Action No.:       10-0322 (RMU)
                                                :
MORRIS L. DICKERSON,                            :
                                                :
                Defendant.                      :

                                   MEMORANDUM OPINION

          DISMISSING THE COMPLAINT AND VACATING THE FEE ASSESSMENT ORDER

        On February 26, 2010, the pro se plaintiff, a federal prisoner, filed the instant complaint

along with an application to proceed without prepayment of fees. See generally Compl.;

Application to Proceed Without Prepayment of Fees. The court granted the application on April

19, 2010. See Order (Apr. 19, 2010). For the reasons explained below, the court now concludes

that the plaintiff has failed to establish the court’s subject matter jurisdiction over this case.

Accordingly, the court dismisses the complaint without prejudice, vacates the order of April 19,

2010 and directs the Clerk of the Court to return any funds collected to the prisoner’s account.

        Federal courts are courts of limited jurisdiction and the law presumes that “a cause lies

outside this limited jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377

(1994); St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 288-89 (1938); see also Gen.

Motors Corp. v. Envtl. Prot. Agency, 363 F.3d 442, 448 (D.C. Cir. 2004) (noting that “[a]s a

court of limited jurisdiction, we begin, and end, with an examination of our jurisdiction”). The

plaintiff bears the burden of establishing by a preponderance of the evidence that the court has

subject matter jurisdiction. See FED . R. CIV . P. 8(a); Lujan v. Defenders of Wildlife, 504 U.S.
555, 561, (1992). The court has an independent obligation to examine its own jurisdiction since

jurisdiction “goes to the foundation of the court’s power to resolve a case.” Doe ex rel. Fein v.

District of Columbia, 93 F.3d 861, 871 (D.C. Cir. 1996).

       A federal district court has subject matter jurisdiction over civil actions arising under the

Constitution, laws or treaties of the United States. See 28 U.S.C. § 1331. The allegations in the

complaint, however, do not appear to arise under federal law. See generally Compl. (suggesting

that the defendant improperly disposed of the plaintiff’s personal belongings). Rather, they

appear to sound in tort, alluding to causes of action for conversion, negligence or theft. See id.

As such, they appear to arise under the common law or the laws of the District of Columbia

rather than under federal law.

       A federal district court also has subject matter jurisdiction over civil actions in matters in

which the controversy is between citizens of different states and the amount in controversy

exceeds $75,000. See 28 U.S.C. § 1332(a). Here, however, there is no indication that the

amount in controversy exceeds $75,000. See generally Compl. Nor is there any indication that

the parties are citizens of different states. See generally Compl. The defendant’s address – as

well as the address of the Just a Mite Program, Inc., with which the defendant is associated – is

within the District of Columbia. See id. at 1. A prisoner’s citizenship for purposes of diversity

jurisdiction is presumed to be the state of which he was a citizen before he was incarcerated. See

Ceasar v. Rosstead, 593 F. Supp. 2d 91, 93 (D.D.C. 2009) (citing Smith v. Cummings, 445 F.3d

1254, 1260 (10th Cir. 2006)); see also Sullivan v. Freeman, 944 F.2d 334, 337 (7th Cir. 1991);

Jones v. Hadican, 552 F.2d 249, 250-51 (8th Cir. 1977). Although the plaintiff is incarcerated

outside of the District of Columbia, see Compl. at 1, the complaint contains no indication that the


                                                 2
plaintiff lived outside of the District of Columbia prior to his incarceration, see generally id.

Therefore, the plaintiff has failed to establish diversity jurisdiction under § 1332(a).

        For the foregoing reasons, the court dismisses the complaint without prejudice for lack of

subject matter jurisdiction. In addition, the court vacates the order of April 19, 2010, assessing

partial payments of the filing fee, and directs the Clerk of the Court to refund to the plaintiff any

fees collected in association with the filing of this case.

        An Order consistent with this Memorandum Opinion is separately and

contemporaneously issued this 27th day of May, 2010.



                                               RICARDO M. URBINA
                                              United States District Judge




                                                   3